Citation Nr: 0524668	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  03-12 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
evaluation for bilateral hearing loss.

2.  Entitlement to an increased disability evaluation for 
right knee chondromalacia, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased disability evaluation for 
left knee chondromalacia, currently rated as 10 percent 
disabling.

4.  Entitlement to service connection for tremors, muscle 
spasm and extremity numbness, to include as due to 
undiagnosed illness.

5.  Entitlement to service connection for severe joint and 
muscle pain, including of the bilateral ankles and left 
shoulder, to include as due to undiagnosed illness.




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
January 1993.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  In March 2004, the Board remanded the claims to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC to complete the requested development and to 
have the RO issue a supplemental statement of the case after 
considering all additional evidence.  In February 2005, the 
RO issued a rating decision granting a 10 percent rating for 
chondromalacia of the right knee and a separate 10 percent 
rating for chondromalacia of the left knee.  The case is once 
again before the Board for review.


FINDINGS OF FACT

1.  On the most recent VA examination, conducted in August 
2004, the veteran's hearing loss was manifested by puretone 
threshold averages of 70 decibels for the right ear and 66 
decibels for the left ear, with speech recognition ability of 
84 percent for the right ear and 84 percent for the left ear, 
resulting in Level "III" hearing for both ears.  On earlier 
VA examination in March 2002, the veteran's hearing loss was 
manifested by puretone threshold averages and speech 
recognition ability resulting in Level "II" hearing for the 
right ear and Level "II" hearing for the left ear.  

2.  The veteran's service-connected chondromalacia of the 
right knee is currently manifested by no instability of the 
right knee and range of motion of the right knee is 0 to 110 
degrees, decreased to 80 degrees with repetitive motion.  

3.  The veteran's service-connected chondromalacia of the 
left knee is currently manifested by no instability of the 
left knee and range of motion of the left knee is 0 to 100 
degrees, decreased to 90 degrees with repetitive motion.  

4.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

5.  There is objective evidence perceptible to an examining 
physician which would tend to indicate that the veteran 
currently suffers from manifestations of an undiagnosed 
condition involving restless leg syndrome, previously 
described as tremors, muscle spasm and extremity numbness.

6.  There is objective evidence perceptible to an examining 
physician which would tend to indicate that the veteran 
currently suffers from manifestations of an undiagnosed 
condition involving restless leg syndrome, previously 
characterized as tremors, muscle spasm and extremity 
numbness.

7.  There is no objective evidence perceptible to an 
examining physician which would tend to indicate that the 
veteran currently suffers from manifestations of an 
undiagnosed condition involving severe joint and muscle pain, 
including of the bilateral ankles and left shoulder.


CONCLUSIONS OF LAW

1.  A compensable initial rating for bilateral hearing loss 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2004).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
4.40, 4.45, 4.59, Diagnostic Code 5260 (2004).

3.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
4.40, 4.45, 4.59, Diagnostic Code 5260 (2004).

4.  A disability manifested by restless leg syndrome, 
previously referred to as tremors, muscle spasm and extremity 
numbness, may be presumed to have been incurred in service as 
a result of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.303, 
3.317 (2004).

5.  A disability manifested by severe joint and muscle pain, 
including of the bilateral ankles and left shoulder, was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service as a result of an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of a letter from the 
RO to the appellant in March 2004.  He was advised as to his 
and VA's responsibilities regarding his claims.  The letter, 
required following the passage of the VCAA, was clearly not 
mailed to the appellant prior to the initial RO adjudication 
of his claim in 2002.  Any defect in this regard is harmless 
error.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  The 
appellant did not provide any additional evidence in response 
to the letter that was not fully considered by the AMC in the 
subsequent adjudications contained in the supplemental 
statement of the case (SSOC) issued in June 2005.  There is 
simply no indication that disposition of his claim would have 
been different had he received pre-adjudicatory notice 
pursuant to 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  See 
Mayfield v. Nicholson, 19 Vet App 103 (2005).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, VA obtained VA records as well as service 
medical records.  Also, private medical records have been 
obtained, as well as various statements from acquaintances.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that additional outstanding Federal 
department or agency records exist that should be requested 
in connection with the claim adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  In this case, the veteran was provided 
examinations in March 2002, April 2002, August 2004 and April 
2005.  

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  

II.  Knees

Factual Background

VA examination within a year of service separation disclosed 
osteoarthritis of the knees.  A noncompensable rating was 
assigned for chondromalacia of each knee in August 1993.  The 
veteran's claim for an increased rating was received in 
January 2001.  The current separate 10 percent ratings for 
each knee were assigned in a February 2005 rating decision, 
effective from January 2001.  As the award was not a complete 
grant of benefits, the issue of increased rating for the 
knees remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993)

VA treatment records show complaints of knee pain since the 
veteran filed his claim in 2001.  

The veteran was afforded a VA examination for his knees in 
March 2002.  He reported constant aching pain involving the 
anterior aspects of the knees which worsened with activities 
such as golfing.  He noticed occasional clicking from the 
knees.  He reported swelling would occur if he walked more 
than two hours.  He had no limited motion, locking, 
instability, giving way or weakness.  He reported no flare 
ups.  He controlled pain with Motrin 800 mg.  He reported his 
knees did not inhibit his daily activities or activities as 
an ROTC instructor but he does no physical training due to 
the knees.  

On examination, he had normal gait.  He walked normally and 
the knees appeared normal without swelling or muscle 
weakness.  Both knees had normal range of motion of 0 to 140 
degrees without pain.  There was no swelling or ligament 
instability.  X-rays of the knees were normal.  The pertinent 
diagnosis was bilateral chondromalacia patella without 
neurological or mechanical deficits.  

VA examination conducted in August 2004 revealed range of 
motion of 0 to 110 degrees for the bilateral knees.  The 
veteran complained of lack of endurance on walking or running 
more than a quarter mile.  Daily pain was reported as 4 out 
of a possible 10, and flare ups were noted to be to a 7 out 
of 10, occurring one to two times per week and lasting 
several hours.  Precipitating factors included walking, 
running ladder, or stair climbing.  Alleviating factors 
included laying down, which was functionally limiting as the 
veteran had to stop whatever activity he was doing.  There 
was no history of dislocations or subluxation.  The veteran 
reported the knees prohibited him in his full duties as a 
ROTC instructor.  There was no laxity.  Range of motion was 0 
to 110 degrees in the right knee, limited to 80 degrees with 
repetitive use.  Range of motion was 0 to 100 degrees in the 
left knee, limited to 90 degrees with repetitive use.  The 
examiner observed he was limited by pain with repetitive use.  

The veteran submitted evidence from his supervisor dated in 
April 2004 which reflects that the veteran's physical 
condition is deteriorating as observed by the supervisor, and 
his capacity to perform his duties has diminished 
accordingly.  

Legal Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Generally, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

With such consideration, the Board has reviewed the pertinent 
record and determines that the assigned 10 percent rating for 
chondromalacia, right knee, and the assigned 10 percent 
rating for chondromalacia, left knee, are the proper ratings 
for each disorder.  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the Rating Schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, and reduction on 
normal excursion of movements, including pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

The veteran's disorders of the right knee and left knee are 
each separately evaluated as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5257 based on knee 
impairment.  Knee impairment with recurrent subluxation 
and/or lateral instability is rated 10 percent when slight, 
20 percent when moderate, and 30 percent when severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2004).

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2004).  

Under Diagnostic Code 5003, arthritis is rated based on 
limitation of motion under the appropriate codes for the 
joints involved.  The General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 
14, 1998).  Specifically, General Counsel for VA, in an 
opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003, which provides 
for the presence of arthritis due to trauma, and 5257 that 
provides for instability.  The General Counsel stated that 
when a knee disorder is rated under Diagnostic Code 5257 
based upon instability of the knee, the veteran may also be 
entitled to a separate rating for arthritis if the veteran 
has limitation of motion which at least meets the criteria 
for a zero percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or Diagnostic Code 5261 
(extension limited to 5 degrees or more).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2004).  
Limitation of motion of the knee is rated at 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.  

Limitation of flexion of the knee (normal being to 
approximately 140 degrees) will be rated as follows:  Flexion 
limited to 15 degrees is 30 percent.  Flexion limited at 30 
degrees is 20 percent.  Flexion limited to 45 degrees is 10 
percent.  Flexion greater than 45 degrees is 0 percent.  38 
C.F.R. 4.71a, Diagnostic Code 5260 (2004).

Limitation of extension of the leg (normal being to 
approximately 0 degrees), will be rated as follows:  
Extension limited to 45 degrees is 50 percent.  Extension 
limited to 30 degrees is 40 percent.  Extension limited to 20 
degrees is 30 percent.  Extension limited to 15 degrees is 20 
percent.  Extension limited to 10 degrees is 10 percent.  
Extension limited to 5 degrees is 0 percent.  38 C.F.R. 
4.71a, Diagnostic Code 5261 (2004).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

VA General Counsel has also issued VAOPGCPREC 9-2004, which 
provides that a veteran can receive separate ratings under 
Diagnostic Code 5260 (leg, limitation of flexion), and 
Diagnostic Code 5261 (leg, limitation of extension) for 
disability of the same joint.  

Ankylosis of the knee in flexion between 10 and 20 degrees 
warrants a 40 percent rating under Diagnostic Code 5256.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2004).

Instability

At no time does the medical evidence support a finding of 
slight subluxation or lateral instability for either knee 
under Diagnostic Code 5257.  The medical evidence has 
consistently shown no instability.  Laxity was not present in 
either examination report.  The overwhelming weight of the 
medical evidence compels a conclusion that there is no 
appreciable instability.  

Limitation of motion/arthritis

As the veteran's disability is manifested by limitation of 
motion and there is a history of X-ray arthritis findings, 
the Board finds he is appropriately rated based on range of 
motion codes.  Range of motion of the veteran's right knee 
and left knee reflect a degree of impairment under the rating 
schedule that does not warrant a disability rating in excess 
of 10 percent if rated under the limitation of motion codes.  
38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.  All VA 
examination reports show bilateral knee extension 
consistently at zero, which would not support a compensable 
rating.  Right knee flexion at worst was, 80 degrees, 
decreased from 110 degrees based on repeated use during the 
August 2004 examination.  Similarly, the left knee at worst 
was 90 degrees, down from 100 degrees with repeated use.  
Neither of these supports a finding of an increased rating in 
excess of 10 percent.  

These range of motion findings do not meet the criteria for 
an increased rating under Diagnostic Codes 5260 and 5261.  At 
no time, even taking into account the possible additional 
limitations imposed by pain as objectively demonstrated on 
examinations, has flexion been limited to 30 degrees.  
However, the relevant criteria permit a 10 percent rating to 
be assigned for impairment caused by arthritis where there is 
some limitation of motion of a major joint but the limitation 
of motion is not so great as to meet the requirements for a 
compensable rating under the criteria for rating limitation 
of motion of the specific major joint.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (2004).  It is on this basis that the 
10 percent ratings for each of the veteran's knees are 
supportable.  See 38 C.F.R. § 4.59 (2004) ("With any form of 
arthritis, painful motion is an important factor of 
disability . . .  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.").  Accordingly, the 
veteran's right knee is appropriately rated as 10 percent 
disabling under Diagnostic Code 5260.  The veteran's left 
knee is also appropriately rated as 10 percent disabling 
under Diagnostic Code 5260.  In order to warrant a 20 percent 
disability evaluation under the range of motion codes, 
flexion would have to be limited to 30 degrees or extension 
would have to be limited to 15 degrees, which is not shown.

The Board has also considered limitations imposed by pain and 
has used it in supporting the 10 percent ratings.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v Brown, 8 Vet. App. 202 (1995).  In 
this case, the veteran has pain on motion of the knees with 
repeated use to cause additional limitation.  The pain did 
not prevent all routine activities but caused them to be 
performed at an admittedly slower, decreased pace.  The VA 
examiner observed in 2004 that there was no weakness, 
however.  The veteran has attempted to control symptoms with 
anti-inflammatory medication but did not wear a brace.  The 
veteran has not demonstrated flexion of the knees limited to 
45 degrees or extension limited to 10 degrees warranting the 
assignment of a 10 percent rating under Diagnostic Code 5260 
or 5261.  Range of motion of his knees fell far short of 
these criteria.  Again, the examination record shows he was 
managing the symptoms with his treatment regimen.  

Any pain affecting function of the knees was not shown to a 
degree beyond that contemplated by the two separate 10 
percent schedular evaluations assigned to this disability, as 
reflected by the medical findings of record which did not 
meet the criteria for the next higher schedular evaluations.  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule in this case does not provide a separate 
rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1996).

The objective evidence reveals range of motion in the knees 
substantially better than that warranting any increased 
evaluation under either Code 5260 for limitation of flexion 
or Code 5261 for limitation of extension for any time.  See 
VAOPGCPREC 9-2004.  Additionally, to assign separate 
compensable ratings solely based on painful motion under two 
separate diagnostic codes (i.e., Diagnostic Codes 5260 and 
5261) would be in violation of the rule of pyramiding up 
until April 14, 2004.  See 38 C.F.R. § 4.14.  Further, there 
is no other finding, such as ankylosis, which would support a 
higher schedular rating.  

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claims for a higher rating for his 
bilateral knee disorders.  The evidence in these claims is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2004).

Extraschedular rating

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2004).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2004).

To the extent the veteran has asserted that the symptoms and 
manifestations of his service-connected bilateral knees 
require frequent hospitalization, the record does not reflect 
this fact.  Nor is there probative evidence showing marked 
interference with employment as the result of his service-
connected knee disorders.  In sum, the evidence he has 
presented does not reflect a disability picture that is so 
exceptional or unusual that it is not adequately represented 
by VA's Schedule.  Accordingly, the Board does not find that 
additional action is warranted under 38 C.F.R. § 3.321(b)(1).  

III. Bilateral hearing loss

In this claim for increase, the present level of the 
disability is the primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  His bilateral hearing 
loss is evaluated under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.85, Diagnostic Code (Code) 6100 
as noncompensable effective from November 17, 1998.  In 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the 
ratings schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The evaluation of hearing impairment is based on examinations 
using controlled speech discrimination tests together with 
results of puretone audiometry.  38 C.F.R. § 4.85.  The 
results are charted on Tables VI, VIa, and VII.  Thus, in 
order to assign an increased evaluation for hearing loss, the 
veteran must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average puretone decibel 
loss.  

The regulations evaluating the veteran's bilateral hearing 
loss were changed during the pendency of this appeal.  
According to VAOPGCPREC 7-2003 (Nov. 19, 2003), when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma, 
supra.

A review of both the old and new criteria regarding the 
evaluation of hearing impairment (as opposed to exceptional 
patterns of hearing impairment) at 38 C.F.R. § 4.85, Tables 
VI and VII, reveals that no substantive changes were made 
between the old and new diagnostic criteria.  That is, the 
retroactive effects of these criteria are irrelevant.  
Substantive changes were made when comparing the old 
38 C.F.R. § 4.85(c) and the new criteria at 38 C.F.R. § 4.86, 
in connection with the criteria at Table VIa for exceptional 
patterns of hearing impairment.  However, these criteria are 
not applicable to the current case and have no bearing on its 
adjudication.  As a Chief of an VA Audiology Clinic has not 
certified that use of the criteria under Table VI and VII 
would be inappropriate, and no audiometric examination has 
shown puretone threshold at each of the four specified 
frequencies is 55 decibels or more, or that the puretone 
thresholds are 30 or less at 1000 Hertz and 70 decibels or 
more at 2000 Hertz; the criteria at 38 C.F.R. § 4.85(c), 
4.86, and Table VIa are not for application.  

The veteran filed a claim of entitlement to an increased 
rating for bilateral hearing loss in January 2001.  Upon VA 
audiology examination in March 2002, pure tone thresholds, in 
decibels, were as follows:

At 500 1000 2000 3000 4000 Hertz:  
Right ear: xx 20 30 95 100; 
Left ear: xx 20 30 80 100.

The puretone average in the right ear was 61.  The puretone 
average in the left ear was 57.  The Maryland CNC speech 
recognition score was 96 percent in the right ear and 100 
percent in the left ear.

A VA audiological examination was conducted in August 2004, 
at which time the veteran primarily complained of trouble 
with background noise in classroom setting with students and 
hearing and understanding family members.  Pure tone 
thresholds, in decibels, were as follows:

At 500 1000 2000 3000 4000 Hertz:
Right ear: xx 20 50 105+, 105+;
Left ear: xx 15 40 105 105+.

The puretone average in the right ear was 70.  The puretone 
average in the left ear was 66.  The Maryland CNC speech 
recognition score was 84 percent in the right ear and 84 
percent in the left ear.  Diagnosis was bilateral 
sensorineural hearing loss.  

VA treatment records show that in October 2004, the veteran 
was fitted for new bilateral hearing aids.  

The findings from the most recent VA examination shows Level 
III hearing for both ears.  38 C.F.R. § 4.85 Table VI (2004).  
Applying the findings from these examinations to the Table in 
the Rating Schedule shows that a compensable rating is not 
warranted for the veteran's service-connected bilateral 
hearing loss at any time thus far.  38 C.F.R. § 4.85 Table 
VII (2004).

The Board has also considered whether an increased and/or 
separate evaluation is warranted based on ear symptomatology, 
aside from the currently service-connected hearing loss.  
However, the veteran did not complain of any significant ear 
pain during the 2001 or 2004 VA examinations.  Those 
examination reports also showed that the veteran was within 
normal limits with otoscopy and tympanometry as well as 
middle ear status.  Accordingly, there is no basis for the 
assignment of an increased or separate evaluation, based on 
the aforementioned ear symptomatology.

In summary, the Board has reviewed all the evidence of 
record, and the objective clinical evidence does not support 
a compensable schedular evaluation for bilateral hearing 
loss.  The level of hearing that has been demonstrated on 
objective evaluation is not consistent with a compensable 
schedular evaluation under VA regulations.  See Lendenmann, 3 
Vet. App. 349.  The Board appreciates the sincere and 
forthright statements of the veteran in this matter.  
However, the Board is obligated to apply the facts of record 
to the governing law.  In view of the foregoing, based upon 
the audiometric evaluation findings of record, the veteran is 
not entitled to a compensable rating for bilateral hearing 
loss.  The preponderance of the evidence is against the claim 
for a compensable evaluation for bilateral hearing loss, and 
the doctrine of reasonable doubt does not apply.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 
5107(b).

Extraschedular rating

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2004).  There is no probative evidence showing 
hospitalization or marked interference with employment as the 
result of his service-connected hearing loss.  In sum, the 
evidence he has presented does not reflect a disability 
picture that is so exceptional or unusual that it is not 
adequately represented by VA's Schedule.  Accordingly, the 
Board does not find that additional action is warranted under 
38 C.F.R. § 3.321(b)(1).  

IV.  Undiagnosed illness claims

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Moreover, certain 
chronic diseases are entitled to service connection when such 
disease is manifested to a compensable degree within one year 
of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Pursuant to 38 C.F.R. § 3.317, except as provided otherwise, 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits "objective indications of chronic disability 
resulting from an illness or combination of illnesses" 
manifested by one or more signs or symptoms, such as 
headaches, fatigue, muscle pain, joint pain, neurologic signs 
or symptoms, neuropsychological signs or symptoms, provided 
that such disability (i) became manifest either during active 
duty in the South West Asia theater of operations during the 
Gulf War, or to a compensable degree no later than December 
31, 2006, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for at least 6 months, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered "chronic."  See 38 C.F.R. § 3.317(a)(2), (3).

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c).

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multi-symptom 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Historically, if signs and symptoms have been medically 
attributed to a diagnosed or "a poorly-defined disease, such 
as chronic fatigue syndrome or fibromyalgia," the Persian 
Gulf War presumption of service connection did not apply. 
VAOPGCPREC 8-98. However, the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, § 202, 115 Stat. 
976 (2001), effective March 1, 2002, expanded the definition 
of "qualifying chronic disability" to include (1) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms or, (2) any 
diagnosed illness that the Secretary determines in 
regulations warrants a presumption of service- connection.

The veteran claims that he suffers from a condition involving 
tremors, muscle spasm and extremity numbness as a result of 
his service in the Persian Gulf.  For the reasons that 
follow, the Board finds that the evidence is evenly balanced 
as to this claim, and that service connection is in order.  
He also believes he has a disability manifested by severe 
joint and muscle pain, including of the bilateral ankles and 
left shoulder.  For the reasons that follow, the Board finds 
that the preponderance of the evidence is against that claim.

The veteran's service records document that he is a Persian 
Gulf veteran for purposes of awarding VA disability 
compensation.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d).

The veteran's service medical records dated from 1970 to 1993 
make no reference to tremors, muscle spasm and extremity 
numbness or a condition characterized by severe joint and 
muscle pain, including of the bilateral ankles and left 
shoulder.  He was seen once for joint pain, but this was 
attributed to excessive running.  Post service VA treatment 
records contain complaints but no identified chronic 
condition relating to these complaints.  

At a May 1993 VA Gulf War examination, the diagnoses included 
hearing loss and osteoarthritis of the knees.  

VA examination of the joints in March 2002 reflected 
complaints of left shoulder and bilateral ankle pain and 
cracking.  There was no objective abnormality of the ankles 
or the shoulder, except the shoulder demonstrated crepitus.  
The diagnoses included left shoulder and bilateral ankle pain 
without neurological or mechanical deficits.  X-rays were 
negative.  

The veteran's supervisor wrote a letter in April 2004 noting 
his observations that the veteran's difficulty standing was 
increasing and may be due to undiagnosed illness.  

During a neurological examination in August 2004, the 
diagnosis was restless leg disorder.  Additional examination 
of the left shoulder in August 2004 revealed a diagnosis of 
status post trauma to the left shoulder.  X-rays revealed 
distrophic calcifications suggesting prior non-specific 
insult.  He was limited by pain when he performed overhead 
repetitive exercises.  The veteran explained he felt his 
shoulder was injured in 1987 in service when, while on night 
maneuvers, he fell on it while carrying a rucksack.  

Additional neurological follow-up examination in February 
2005 disclosed that the veteran did not have actual tremors 
or upper extremity numbness.  He did have restless leg 
syndrome, which the examiner classified as an undiagnosed 
illness.  The examiner explained that twitching and tremors 
and numbness were really used in this claim to refer to this 
one condition, restless leg syndrome.  The examiner noted 
there was no real disability of the ankles.  As to the 
shoulder, the examiner noted the left shoulder MRI was 
negative, and that the shoulder was injured in training in 
1987.  Further, it was noted that nerve conduction studies 
and EEG were negative.  

Applying the above criteria to the facts of this case, the 
Board finds that the evidence is evenly balanced as to the 
claim of service connection for an undiagnosed illness due to 
restless leg syndrome, which the veteran had been previously 
describing as tremors, muscle spasm and extremity numbness.  
However, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
undiagnosed illness as claimed by the veteran.  A disability 
manifested by severe joint and muscle pain, including of the 
bilateral ankles and left shoulder, is not warranted on a 
presumptive basis under 38 C.F.R. § 3.317.  The Board 
acknowledges that the veteran's supervisor and acquaintance's 
lay statements concerning the veteran's fatigue and pace 
constitute an objective indicator.  See Compensation for 
Certain Undiagnosed Illnesses, 60 Fed. Reg. 6660, 6663 
(objective indications of a chronic disability may include 
"[l]ay statements from individuals who establish that they 
are able from personal experience to make their observations 
or statements.).  However, VA examinations found no objective 
evidence of problems other than restless leg syndrome.  The 
2005 neurologist explained that the only undiagnosed illness 
was the restless leg syndrome, previously described by the 
veteran as tremors.  Thus, service connection is granted for 
undiagnosed illness characterized by restless leg syndrome.  
However, no other condition described by the veteran has been 
shown to be an undiagnosed illness.  Moreover, there is no 
disorder of the ankles, and the shoulder joint pain has been 
attributed to injury, but there is no record of chronic 
disability or past injury in service.  Thus, service 
connection is not warranted for that aspect of the claims.  

The Board places greater probative value on findings 
contained in VA examinations reports than lay statements 
provided by the veteran and his supervisor and friend in 
support of his claim.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994) (the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.)  Accordingly, compensation under 
38 C.F.R. § 3.317 is not warranted for the claim of severe 
joint and muscle pain.

The Board must also deny the veteran's claims for service 
connection for severe joint and muscle pain, including of the 
bilateral ankles and left shoulder on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  There is 
simply no evidence of a known clinical diagnosis to explain 
the veteran's complaints, other than the complaints related 
to the left shoulder which are not shown in service.  
Neurological testing has failed to yield diagnoses for the 
claimed undiagnosed illness to account for the veteran's 
complaints.  The Board places greater probative value on the 
examination reports, as they included appropriate testing.

Since a diagnosis is an essential element under a direct 
theory of service connection, service connection for the 
remaining aspects of the veteran's claim, other than restless 
leg syndrome, must be denied.  See Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability.); Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted"); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).

The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for severe joint and muscle pain, including of the 
bilateral ankles and left shoulder.  The Board has considered 
the doctrine of reasonable doubt; however, because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application, 38 U.S.C.A. § 5107(b), 
and the appeal is denied.  Despite the veteran's statements 
that he currently suffers from the disorders, as a layperson 
without medical expertise or training, his statements alone 
are insufficient to prove his claim.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (laypersons are not competent to render 
medical opinions).  Accordingly, the appeal is denied to the 
extent explained above.  

As to the claim of undiagnosed illness characterized as 
restless leg syndrome, the Board is granting service 
connection for that disability, because the evidence is in 
equipoise.  


ORDER

Entitlement to an increased (compenable) rating for bilateral 
hearing loss is denied.

Entitlement to an increased rating for right knee 
chondromalacia, evaluated as 10 percent disabling, is denied.  

Entitlement to an increased rating for left knee 
chondromalacia, evaluated as 10 percent disabling, is denied

Service connection for an undiagnosed illness manifested by 
restless leg syndrome, formerly characterized as muscle spasm 
and extremity numbness, is granted.  

Service connection for a disorder manifested by severe joint 
and muscle pain, including of the bilateral ankles and left 
shoulder, including as due to an undiagnosed illness, is 
denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


